Citation Nr: 1110329	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from March 1962 to July 1966.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2007 and June 2009.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. granted entitlement to service connection for dysthymic disorder.  The AMC assigned a 30 percent disability rating, effective March 11, 2004.  However, the AMC confirmed and continued the prior denials of entitlement to service connection for PTSD and depression.  Thereafter, the case was returned to the Board for further appellate action.

To date, VA has considered the Veteran's claim of entitlement to service connection for PTSD as an original claim.  In reviewing the record, however, the Board notes that the RO has denied that claim on two occasions, the last time in July 2002.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  

On March 11, 2004, VA received the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  He also submitted an initial application of entitlement to service connection for depression.  The issues on the title page have been revised to reflect the history of the Veteran's claims. 


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 2002, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence associated with the record since the July 2002 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

3.  The Veteran has PTSD, as the result of an inservice stressor.

4.  The presence of depression has not been established. 


CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  PTSD is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

4.  Depression is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for PTSD and depression.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

As noted above, in March 2004, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD and an original application for depression.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

With respect to his application to reopen a claim of entitlement to service connection for PTSD, VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; deck logs from the ships to which he was assigned in service;  records and reports reflecting his treatment by private health care providers in November 1966 and January 1967, from January to April 1974, and in August 1990 and November 1991; records reflecting his VA treatment from April 1969 through September 2009; the report of a December 1972 decision by an Administrative Law Judge on the Veteran's claim for Social Security benefits; records reflecting the Veteran's treatment at the Vet Center in October 2003; and records and reports reflecting his treatment by D. J. K., Ph.D., from January 2008 through September 2010.  

In February 2009, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that the Veteran has been offered an opportunity to have a hearing in association with his appeal.  To date, however, he has declined to accept that offer. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claim of entitlement to service connection for PTSD, as well as his claim of entitlement to service connection for depression.


The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his symptoms in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive of a claim of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Generally, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board may disregard a medical opinion, however,  that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

Analysis

PTSD

The Veteran contends that he has PTSD as a result of stressors in service, including an incident in which he was injured when he fell from one deck to another and an incident in which a fellow serviceman hit him, causing a perforation of his left eardrum.  He states that he has had nightmares and intrusive memories of those incidents on many occasions.  Therefore, he maintains that service connection for PTSD is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  To that extent, the appeal will be allowed.  

In July 2002, when the RO denied the Veteran's claim of service connection for PTSD, evidence on file consisted of his records and reports reflecting his treatment by private health care providers in November 1966 and January 1967 and in August 1990 and November 1991; a March 1999 report of a VA orthopedic examination; and records reflecting his VA treatment in November 1991 and from October to November 2001.  Following a VA mental health assessment in November 2001, the Veteran was found to have chronic PTSD and secondary depression, not otherwise specified.  However, the RO was unable to verify the Veteran's stressor.  Therefore, the RO denied entitlement to service connection for PTSD. As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 2002 decision includes records and reports from D. J. K., Ph. D., the Veteran's current treating psychologist; the Vet Center; and consultations with the VA Mental Health Service from January 2002 through June 2008. Such evidence is new in the sense that it has not previously been before the VA decisionsmakers.  It is also material in that it tends to fill the deficits in the evidence at the time of the prior denial.  That is, it relates the Veteran's PTSD to incidents in service.  It is neither cumulative nor redundant of the evidence of record in July 2002 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Indeed, the service medical records tend to verify two of the Veteran's claimed stressors:  one in which he fell from one deck to another on the ship to which he was assigned in service and one in which he was hit by a fellow serviceman and sustained damage to his left ear.  Moreover, in its April 2007 remand, the Board noted that the service treatment records provided credible verification of the latter incident.  Therefore, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disability found to be present.

Following a detailed February 2009 psychiatric examination, the examiner found the Veteran's symptoms indicative of dysthymic disorder, and, as noted above, service connection was granted for that disorder.  However, a review of the additional VA treatment records and the reports from the D. J. K., Ph.D., the Veteran's treating psychologist confirm a diagnosis of PTSD.  That diagnosis is based on the foregoing stressors; and, as such, makes a compelling argument for service connection.   At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's PTSD is the result of service. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. Accordingly, service connection for PTSD is warranted. To that extent, the appeal is allowed.

Depression

The Veteran contends that he has depression, as a result of service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment and service personnel records are negative for any complaints or clinical findings of depression.  Such a disorder was found during VA treatment in November 2001.  The diagnosis was depression, not otherwise specified, secondary to PTSD.  Although service connection has been granted for PTSD, more recent treatment records, such those reflecting his VA treatment from January 2001 to June 2008 and those from D. J. K., Ph.D., are negative for a diagnosis of depression.  Indeed, the VA treatment records show that the Veteran's complaints of being depressed are part and parcel of his PTSD, rather than a separately identifiable disease process.  

In sum, the preponderance of the evidence is negative for findings of depression in service or current findings of depression.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for depression is not warranted, and, to that extent, the appeal is denied. 


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD granted.

Entitlement to service connection for depression is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


